UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-6890



In Re: JEROME ADDISON,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-00-2557-2-12AJ)


Submitted:   August 9, 2001                 Decided:   August 17, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jerome Addison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Addison has filed a petition for a writ of mandamus in

this court seeking the district court to rule on his petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).    Mandamus is a

drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Mandamus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).   Addison has failed to make such a showing and we thus deny

the petition. We also deny Addison’s motion “for emergency relief”

in which he seeks release on personal recognizance under Fed. R.

App. P. 23(b)(3).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                     PETITION DENIED




                                  2